DETAILED ACTION
This action is in response to the RCE filed 25 March 2022.
Claims 92–125 and 127–149 are pending. Claims 92 and 146 are independent.
Claims 92–125 and 127–149 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 C.F.R. § 1.114 and prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. Applicant’s submission filed on 25 March 2022 has been entered.
Response to Arguments
The objection to the specification is withdrawn in light of the amendment.
The previous rejections of claims 92–125 and 127–146 under § 112(b) are withdrawn in light of the amendment.
Applicant's arguments filed 25 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Stoner, Lorch, and Goodman do not teach two versions of a document, wherein the user can view the second version in place of the first (remarks, pp. 18–20). The examiner respectfully disagrees. Goodman teaches that HyperCards are viewed one at a time (i.e., one unit of content at a time) and that HyperCards can link to other cards (i.e., one unit of content may replace another unit). Therefore Goodman teaches the functionality recited by the claims. The examiner further notes that HyperCards have long been known in the art as a format for interactive books; see e.g., Picot, “Some versions of hyperfiction”, cited in this action.
Applicant argues that the remaining references, used in the rejections of the dependent claims, do not overcome alleged deficiencies in the rejections of the independent claims (remarks, pp. 20–24), which have been addressed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1)–706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.k
Claim 96 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47 and 91 of copending application no. 14/524,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite essentially the same invention, using different wording ("redirecting" in response to the user having reached a certain "string number" versus "presenting a second version" in response to a user viewing a certain number of units of content).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 103, 131, 139, 140, 141, and 143 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 103, 131, 139, 140, 141, and 143 each recite the limitation “the second number of the units of content that are different from any of the first number of the units of the content”. There is insufficient antecedent basis for this limitation in the claims or the claim(s) from which they depend. Independent claim 92 recites “wherein the second number of the units of content include at least one unit of content that is identical to a corresponding one of the first number of the units of the content” but does not recite second units that are different from any of the first units. Dependent claim 147 recites such a limitation, but no claims depend from it.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 92–111 and 138–147 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner et al. (U.S. Pub. No. 2012/0200573 A1) [hereinafter Stoner] in view of Lorch (U.S. Pub. No. 2013/0185193 A1), further in view of Goodman (“The Complete HyperCard Handbook, Second Edition”).
Regarding independent claim 92, Stoner teaches [a] method of governing content presentation, comprising:	creating, by an author, a computer-readable file that includes first and second versions of a document, wherein each said version of the document includes content that is divided into [strings], wherein each said string constitutes a single unit of the content, and wherein the units of content are arranged in sequence within each said version of the document; A publisher may add markup tags to an existing electronic book (Stoner ¶ 55). The book may be viewed page by page by the user (Stoner ¶ 54).	presenting the first version of the document to a user, […]; The book is presented with some content locked or blocked (Stoner ¶ 53).	stopping presentation of the document after at least one complete said unit of content has been presented; The next page is displayed only after the user selects to view it (Stoner ¶ 54).	performing, by the user, one of a first predetermined action and a second predetermined action, after presentation of the document has been stopped; A user makes an indication that they wish to view the next page (Stoner ¶ 54).	in response to each performance of the first predetermined action, presenting a subsequent sequential unit of the content to the user in place of the current unit of the content such that the subsequent unit becomes the current unit; The next page of the book is displayed (Stoner ¶ 54).	in response to performance of the second predetermined action, presenting the second version of the document in place of the first version of the document, wherein the second version of the document has a second number of units of content, of which all of the second number of the units of the content are viewable by the user when presented in sequence and […]; The content may be additional content, which is either unlocked automatically by a trigger or when selected by the user (Stoner ¶ 53).	wherein the second number of the units of content include at least one unit of content that is identical to a corresponding one of the first number of the units of the content. The added content may be animations or other effects, or ancillary content (Stoner ¶ 51) such as videos or character biographies (Stoner ¶¶ 46, 50).
Stoner teaches tracking content based on a number of tags reached, and displaying a book page by page, but does not appear to expressly teach tracking based on a number of “strings” (pages):	[presenting the first version of the document to a user,] one said string at a time in sequence, via an electronic display device, wherein the unit of content that is presented to the user at any time is a current unit of content corresponding to a current string of content, wherein the first version of the document includes a first number of units of content, of which all of the first number of the units of the content are viewable by the user when presented in sequence
However, in an analogous art, Lorch teaches measuring a user’s progress in a book by the number of pages read (Lorch ¶ 73). It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Lorch into those of Stoner. One would have been motivated to do so as a matter of substituting a known equivalent (measuring books by segments or pages) to arrive at a predictable result (the invention of Stoner, using pages to measure progress instead of number of tags passed).
Stoner teaches electronic books with variable pagination (Stoner ¶ 8) but does not expressly teach “predefined discrete strings” [as defined by Applicant] that are displayed one at a time. However, Goodman teaches:	predefined discrete strings HyperCard stacks, which are files comprising a plurality of cards [“predefined discrete strings”] (Goodman, p. 20) having a fixed size (Goodman, p. 92–93). The cards can be viewed in order (Goodman, p. 45) or be programmed to navigate to another particular card (Goodman, p. 407–409). Objects on the cards can be programmed to transition between visible and non-visible states (Goodman, p. 449–450).	[in response to performance of the second predetermined action, presenting the second version of the document in place of the first version of the document, wherein the second version of the document has a second number of units of content, of which all of the second number of the units of the content are viewable by the user when presented in sequence and] none of the first number of the units of the content are viewable by the user, wherein the second version of the content is presented one said unit at a time A “Go” command [“second predetermined action”] can be used to redirect the browser to another card [thereby making the other card and any of its subsequent linked cards viewable in place of the first card] (Goodman, pp. 407–408). The cards are displayed one at a time (Goodman, p. 348).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Goodman into those of Stoner/Lorch. One would have been motivated to do so as a matter of substituting a known equivalent (fixed pages) to arrive at a predictable result (the invention of Stoner, wherein the content on each page is fixed rather than variably paginated).
Regarding dependent claim 93, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	performing, by the user, a third predetermined action; and	redirecting presentation of the content to a different unit of content in response to performance of the third predetermined action. The user can be directed to content by e.g. clicking a link (Stoner ¶ 54).
Regarding dependent claim 94, the rejection of parent claim 93 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein redirecting presentation of the content to a different unit of content includes returning presentation of the content to a previous unit of the content. If the user answers a question incorrectly, they may be sent to a previous part of the book (Stoner ¶ 57).
Regarding dependent claim 95, the rejection of parent claim 93 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the different unit of content is a unit of content that has not yet been presented in the sequence. Content may be previously locked, and then unlocked later (Stoner ¶ 51).
Regarding dependent claim 96, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second version of the content is not presented on performance of the second predetermined action unless a predetermined number of units of content has been viewed by the user prior to performance of the second predetermined action. Content may be unlocked based on a number of tags passed (Stoner ¶ 53).
Regarding dependent claim 97, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	associating a monetary charge with a performance of at least one of the first predetermined action and the second predetermined action. Pricing may be based on, e.g. a number of pages read [the action of moving from one page to the next] (Lorch ¶¶ 47, 73).
Regarding dependent claim 98, the rejection of parent claim 97 is incorporated and Stoner/Lorch/Goodman further teaches:	increasing a total monetary charge each time the at least one of the first predetermined action and the second predetermined action is performed. The user’s balance is reduced for each charge (Lorch ¶ 53).
Regarding dependent claim 99, the rejection of parent claim 98 is incorporated and Stoner/Lorch/Goodman further teaches:	notifying the user each time the total monetary charge is increased. The user can be notified of their account balance via an alert or alteration of the book’s appearance (Lorch, ¶ 139).
Regarding dependent claim 100, the rejection of parent claim 98 is incorporated and Stoner/Lorch/Goodman further teaches:	providing indicia to the user showing the total monetary charge. The UI displays the user’s balance (Lorch, FIG. 15).
Regarding dependent claim 101, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein each said predetermined action is movement of a respective action key, wherein the action key is an element of an input device coupled for communication with a microprocessor device that is coupled for communication with the electronic display device. The user may use a keyboard, touchscreen, etc. (Lorch ¶ 179).
Regarding dependent claim 102, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein at least some of the first number of the units of content and the second number of the units of content is textual content. The book contains text and markup (Stoner ¶ 54).
Regarding dependent claim 103, the rejection of parent claim 102 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of the units of content includes annotation content. More detail about previously viewed text (Stoner, ¶ 57) or biographies of characters in the book (Stoner, ¶ 59).
Regarding dependent claim 104, the rejection of parent claim 103 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the annotation content is at least a portion of the second number of the units of content that is different from any of the first number of the units of the content. The annotation content is added after being unlocked (Stoner ¶ 57).
Regarding dependent claim 105, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the electronic display device is a dedicated content reader. The device may be an e-reader device (Stoner ¶ 41).
Regarding dependent claim 106, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein creating a document file does not include writing programming code. The book is created using markup (Stoner ¶ 17).
Regarding dependent claim 107, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the content further includes at least one object tag. The tag may be an audio, video, animation, etc. object (Stoner ¶ 41).
Regarding dependent claim 108, the rejection of parent claim 107 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the at least one object tag includes at least one of a formatting tag, a hyperlink tag, an image source tag, a sound source tag, a video source tag, a table tag, a form tag, a frame tag, a style tag, a div tag, a class tag, an embed tag, an object element, programming code, and a computer applet. The tag may be an audio, video, animation, etc. object (Stoner ¶ 41).
Regarding dependent claim 109, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein presenting the content includes reading the document file using a network interface. Data may be transmitted over a network (Lorch ¶ 182).
Regarding dependent claim 110, the rejection of parent claim 109 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the network interface is a Web browser. The book may be obtained through a web-based store (Lorch ¶ 37).
Regarding dependent claim 111, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of the units of content includes advertising content. The content may include a trailer for a book (Stoner, ¶ 44).
Regarding dependent claim 138, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second predetermined action is providing a correct response to a query. The user may answer a question correctly (Stoner ¶ 57).
Regarding dependent claim 139, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of the units of content that are different from any of the first number of the units of the content are interposed between at least some of the second number of the units of content that are identical to corresponding ones of the first number of the units of the content. The tags may be placed throughout the document (Stoner ¶ 55).
Regarding dependent claim 140, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of the units of content that are different from any of the first number of the units of the content are disposed prior to at least some of the second number of the units of content that are identical to corresponding ones of the first number of the units of the content. The content may be previous to its unlocking point (Stoner ¶ 53).
Regarding dependent claim 141, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of the units of content that are different from any of the first number of the units of the content are disposed after at least some of the second number of the units of content that are identical to corresponding ones of the first number of the units of the content. The publisher (author) can add markup tags [for content] anywhere in the document (Stoner ¶ 55).
Regarding dependent claim 142, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of the units of content does not include at least one said first units of content. Text may be removed from view by an animation (Stoner ¶ 55).
Regarding dependent claim 143, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein at least one said added unit is a modified version of a corresponding one of the first units of content. The content may be an animated version of existing content (Stoner ¶ 55).
Regarding dependent claim 144, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the content includes at least one image file. The content may include images (Stoner, e.g. FIG. 10 or 11).
Regarding dependent claim 145, the rejection of parent claim 144 is incorporated and Stoner/Lorch/Goodman further teaches:	further comprising allowing at least one of the author and the user to add the image file to a selected string. The pages may include images (Stoner, e.g. FIG. 10 or 11).
Regarding independent claim 146, this claim refers to claim 92 and further recites an integrated device comprising a storage medium, a microprocessor device, and an electronic display device which is found in Stoner ¶ 41 (an e-reader, tablet, or mobile phone).
Regarding dependent claim 147, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman further teaches:	wherein the second number of units of content include at least one unit of content that is different from any of the first number of the units of the content. The e-book may have additional content displayed in response to, e.g. the user performing an action (Stoner, ¶ 53).
Claims 112–120, 122–125, 127, 128, 132–137, and 149 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner in view of Lorch and Goodman, further in view of Newell.
Regarding dependent claim 112, the rejection of parent claim 92 is incorporated. Stoner/Lorch/Goodman teaches e-books with integrated animations, videos, etc. but does not appear to expressly teach:	wherein the document file includes a program file component and a text file component.
However, in an analogous art, Newell teaches using programming code in an electronic book (Newell ¶ 17). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Newell into those of Stoner/Lorch/Goodman. One would have been motivated to do so because it would allow for immersive elements to be added to the book [therefore making it more attractive to customers] (Newell ¶ 2).
Regarding dependent claim 113, the rejection of parent claim 112 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the program file component governs content presentation. The script triggers content, e.g. sounds (Newell ¶ 17).
Regarding dependent claim 114, the rejection of parent claim 112 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the text file component is one of a plaintext file, an HTML file, and an XHTML file that embodies content. The e-book file consists of text with mark-up, i.e. a plain text file1 (Stoner, ¶ 55).
Regarding dependent claim 115 the rejection of parent claim 112 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the programming code includes code written in a scripting programming language. JavaScript code (Newell ¶ 17).
Regarding dependent claim 116, the rejection of parent claim 112 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the program file component includes programming code. JavaScript code (Newell ¶ 17).
Regarding dependent claim 117, the rejection of parent claim 112 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	inserting at least one delimiter at a selected position of the text file component of the document file, defining delimited content of the text file component not including the delimiter; and	tracking predetermined at least one of events and actions that occur while the user views units of content. The tags the user has reached are tracked (Stoner ¶ 53).
Regarding dependent claim 118, the rejection of parent claim 117 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the selected position is occupied by a particular character combination including the at least one delimiter. The text includes tags surrounded by, e.g. left and right angle brackets (Stoner, FIG. 13).
Regarding dependent claim 119, the rejection of parent claim 118 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the particular character combination is a fee delimiter. Certain portions of the book may have a specific charge (Lorch ¶ 73).
Regarding dependent claim 120, the rejection of parent claim 119 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the particular character combination includes a digital number indicating a fee amount for the fee delimiter. The charge may be a fixed dollar amount (Lorch ¶ 73).
Regarding dependent claim 122, the rejection of parent claim 117 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	stopping advancement of content until further action is taken by the user; and The user may be asked a question to continue (Stoner ¶ 57).	pausing presentation of content for a selectable, discrete number of time units occurs when the at least one delimiter is reached as the user views units of content. The question may be paused for, e.g. a day if answered incorrectly (Stoner ¶ 57).
Regarding dependent claim 123, the rejection of parent claim 117 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the first predetermined action is movement of a first action key and the second predetermined action is movement of a second action key; The selections may be made with a touch screen (Stoner ¶ 41). 	wherein each said action key is an element of an input device coupled for communication with a microprocessor device that is coupled for communication with the electronic display device; and	the method further comprising, in sequence:	activating the first action key at least once by the user;	activating the second action key at least once by the user;	activating the first action key by the user after activation of the second action key; and	in response to the most recent activation of the first action key, redirecting presentation of the content to the sequentially next unpresented unit of the content of the first version of the content. The user may view the additional content, then return to the book [and continue reading] (Stoner ¶ 46).
Regarding dependent claim 124, the rejection of parent claim 123 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the second action key is one of a plurality of second action keys. The page may have multiple links which may be selected by the user (Stoner ¶ 54).
Regarding dependent claim 125, the rejection of parent claim 123 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein according to the program file component:	any said action key can be made active only when a predetermined number of units has been presented, and activation of any said action key can be made to have a plurality of effects depending on which unit is currently being presented. The content may be unlocked by passing a number of tags (Stoner ¶ 53).
Regarding dependent claim 127, the rejection of parent claim 117 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein tracking the at least one of predetermined events and actions that occur while the user views units of content includes at least one of tracking a tracked number of the delimiters passed by the user while viewing units of content, and tracking a tracked number of units of content passed by the user while viewing units of content. The number of tags passed is tracked (Stoner ¶ 53).
Regarding dependent claim 128, the rejection of parent claim 127 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	further comprising associating a variable monetary charge with at least one of the tracked number of delimiters passed by the user and the tracked number of units of content passed by the user while viewing units of content. The charge applied may vary based on various factors (Lorch ¶ 73).
Regarding dependent claim 132, the rejection of parent claim 127 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the delimiters are present in the first number of the units of the content. The tags (delimiters) may indicate a link, which is made visible to the user (Stoner, ¶ 54).
Regarding dependent claim 133, the rejection of parent claim 127 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein each said predetermined action is movement of a respective action key, wherein each said respective action key is an element of an input device coupled for communication with a microprocessor device that is coupled for communication with the electronic display device, the method further comprising increasing a total monetary charge each time at least one of a delimiter is passed by the user; the tracked number of units of content increases; and	a predetermined one or more of each said action key is actuated by the user. The user can select to view the next page (Lorch ¶ 137). The charge may increase based on the number of segments of the book read (Lorch ¶ 73).
Regarding dependent claim 134, the rejection of parent claim 92 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein any said action key is one of a plurality of action keys, and wherein actuation of any said action key by the user is one of the plurality of action keys or one of a predetermined set of the plurality of action keys. The input may be on a touch screen (i.e. multiple virtual “action keys”, e.g. the links) (Stoner ¶ 41).
Regarding dependent claim 135, the rejection of parent claim 133 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	further comprising notifying the user each time the total monetary charge is increased. The user can be notified of their account balance via an alert or alteration of the book’s appearance (Lorch, ¶ 139).
Regarding dependent claim 136, the rejection of parent claim 133 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	further comprising providing an indication to the user showing the total monetary charge. The UI displays the user’s balance (Lorch, FIG. 15).
Regarding dependent claim 137, the rejection of parent claim 133 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	further comprising increasing the total monetary charge according to a predetermined mathematical formula applied by the program file. A content pricing module uses a charging model (Lorch ¶¶ 72, 73).
Regarding dependent claim 149, the rejection of parent claim 122 is incorporated and Stoner/Lorch/Goodman/Newell further teaches:	wherein the at least one delimiter is arranged within a string. The tags (delimiters) may be located anywhere within the book, e.g. within a page (Stoner, ¶¶ 53–55).
Claim 121 is rejected under 35 U.S.C. § 103 as being unpatentable over Stoner in view of Lorch, Goodman, and Newell, further in view of Hunter (U.S. Pub. No. 2014/0259043 A1).
Regarding dependent claim 121, the rejection of parent claim 120 is incorporated. Stoner/Lorch/Goodman teaches asking a user to answer a question, but do not appear to expressly teach:	posing at least one factual question to the user;	receiving from the user at least one answer corresponding to the at least one question;	determining a score based on the correctness of the at least one answer;	calculating, by the program file according to a mathematical formula, a value according to the score; and	multiplying the fee amount by the value.
However, in an analogous art, Hunter teaches posing a question to a user and offering a discount if the question is answered correctly (Hunter ¶ 36). It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Hunter into those of Stoner and Lorch. One would have been motivated to do so because it would increase the user’s absorption of the content (Hunter ¶ 38).
Claims 129–131 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner in view of Lorch, Goodman, and Newell, further in view of Greene et al. (U.S. Pub. No. 2002/0198699 A1) [hereinafter Greene].
Regarding dependent claim 129, the rejection of parent claim 128 is incorporated. Stoner/Lorch/Goodman/Newell teach allowing a user to view electronic books, but do not appear to expressly teach:	further comprising allowing the user to edit the text file component of the second number of the units of content.
However, in an analogous art, Greene teaches allowing a user to edit media, such as a book (Greene ¶ 7) by adding a translation (Greene ¶ 30). It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Greene into those of Stoner, Lorch, and Newell. One would have been motivated to do so because it would allow the book to be made available to more people (Greene ¶ 7).
Regarding dependent claim 130, the rejection of parent claim 129 is incorporated and Stoner/Lorch/Goodman/Newell/Greene further teaches:	further comprising associating a variable monetary credit with at least some of the text file component edited by the user. The user may be paid for their translation (Greene ¶ 38).
Regarding dependent claim 131, the rejection of parent claim 129 is incorporated and Stoner/Lorch/Goodman/Newell/Greene further teaches:	wherein the second number of the units of content that is different from any of the first number of the units of the content include blank units having empty strings, wherein allowing the user to edit the text file component of the second number of the units of content is limited to allowing the user to add text to the blank units. The interface includes a window for inserting the user’s translation (Greene ¶ 56).
Claim 148 is rejected under 35 U.S.C. § 103 as being unpatentable over Stoner in view of Lorch and Goodman, further in view of Hatch et al. (US 9,244,678 B1) [hereinafter Hatch].
Regarding dependent claim 148, the rejection of parent claim 92 is incorporated. Stoner/Lorch/Goodman teaches electronic books with additional content, but does not expressly teach a second version having identical content. However, Hatch teaches:	wherein the second number of the units of content include only units of content that are identical to corresponding ones of the first number of the units of content. An electronic book may have multiple versions, including abridged or summary versions that omit some content (Hatch, col. 2 ll. 10–50).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Hatch into those of Stoner/Lorch/Goodman. One would have been motivated to do so in order to accommodate users who desire content versions having less length or complexity (Hatch, col. 1 ll. 30–40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets “plain text” according to its plain and ordinary meaning in the art: “Plain text is a pure sequence of character codes; plain Unicode-encoded text is therefore a sequence of Unicode character codes. […]The simplicity of plain text gives it a natural role as a major structural element of rich text. SGML, RTF, HTML, XML, and TEX are examples of rich text fully represented as plain text streams, interspersing plain text data with sequences of characters that represent the additional data structures. They use special conventions embedded within the plain text file, such as ‘<p>’, to distinguish the markup or tags from the ‘real’ content.” (The Unicode Standard, Version 6.1, p. 14–15)